Mr. Justice Córdova D'Ávila
delivered the opinion of the Court.
Rafael M. Garcia was found guilty of a violation of section 18 of the law to regulate the use of motor vehicles in Puerto Rico (Act No. 75, Session Laws of 1916, p. 143, amended in 1926) which imposes a penal sanction on any person, firm, association or corporation who by itself or by its agents, transports in heavy duty motor vehicles or in commercial vehicles a larger load than that authorized by law.
*641It is alleged that a truck, the property of the defendant/ while riding on Road No. 3, kilometer 128, hectometer 9,. was carrying a cast iron roller of a sugar cane mill, 34% inches in diameter and 78 inches in length, with grooves one inch apart; and tipped to a steel axle of standard size 19 inches in diameter by 14 inches in length, of the weight of. 268 quintals, as per verification and certificate of the machanical engineers employed by Sucesores de Abarca, which certificate is herein included as evidence. It is added that said', truck was carrying an excess weight of 168 quintals, which: is contrary to the said existing automobile law.
 The defendant assigns to the lower court the error of having rendered a judgment contrary to the evidence and to the law. The appellant is of opinion that the facts alleged in the complaint have not been established by the evidence. Witness Antonio Ortiz, caretaker of roads, testified that the truck was carrying as load a cast iron roller of a mill; that he measured the said roller with a tape measure and that it was 34% inches in diameter by 71 inches in length and that the axle to which the roller was tipped was 19 inches in diameter by 14 inches in length. He added that said measurements were sent to the Department/ that the truck was authorized to carry one hundred quintals, that the truck also weighed one hundred quintals and' that both together should weigh two hundred quintals. At this time the district attorney offered in evidence a letter addressed to Hon. Manuel Egozcue which is signed by Sucesores de Abarca. The defense objected to the admissibility of this letter where it reads that the weight of a cast iron roller for a sugar mill of 34% inches in diameter by 78 inches in length, with grooves one inch apart, and tipped to a steel axle or standard size, which would be 19 inches in diameter by 14 inches in total length is of 26,800 pounds. The defense objected to the letter on the grounds that the document was inadmissible among other reasons, because it was a firm testifying through a letter without the defendant having have *642had an opportunity to cross-examine it, and because it does not appear from that letter that the roller described in it was the one that the truck in question was carrying. There does not appear a ruling of the court admitting or rejecting that evidence.
The witness went on testifying in regard to his experience and knowledge to assert that the roller in question weighed more than ten tons, and he stated that for over twelve years the sugar mills have been requesting permission to transport rollers of this nature, of more than ten tons in weight, and that through the experience he has acquired in the care of roads he knows that that roller weighed more than ten tons. "Witness Manuel Velazquez merely stated that the truck was authorized to carry one hundred quintals; that he did not see this roller being weighed, and that whatever he knows he does not know because he saw it, but from information he has heard. José Méndez Cardona, general inspector of roads, testified that he measured personally the roller, that he is very experienced in regard to the weight thereof because he works exactly at that in his office, granting permissions to transport in the island loads which exceed the weight permitted. He added that, in his opinion, the roller weighed more than ten tons and that he bases his opinion on the fact that he has been the manager of several centrals, of the Plazuela Sugar Co., and that he knows the weight of a seven ton roller and that the one in question was of a weight of more than seven tons; that he can approximately «estimate the weight, but that the exact data is furnished by "the smelting company, which is the one that regularly does fit and which is the accurate thing; that in his opinion that ■roller weighed over ten tons; that they took a measuring’ tape from his car and measured the diameter of the axle •and of the roller, and the length of the roller’s axle, and that they sent those measurements to Abarca Co. that they would •provide them with the weight of a roller of that nature; that the «did not weight the roller and that what he is testifying *643lie says it by deduction. Upon questions by tbe judge tbe witness testified tbat be thinks tbat, in accordance witb tbe measurements, tbe roller weighed more than ten tons, but tbat be cannot say tbe exact weight, tbat be is positive tbat because of its dimensions tbe roller weighed over ten tons.
There is no doubt tbat tbe letter signed by Sucesores de Abarca can not be taken into consideration because tbat document is clearly inadmissible in evidence in tbe manner it was offered, and furthermore because it does not appear from tbe record tbat it bad been admitted and tbat tbe lower court considered it in rendering its judgment. Setting aside tbat document, we should circumscribe ourselves solely to tbe testimony of tbe witnesses in order to decide if under tbe evidence offered a judgment of conviction could be rendered. Antonio Ortiz is tbe witness tbat seems to testify witb more emphasis in respect to the weight of tbe load tbat was being carried by tbe truck. This witness, who measured tbe cast iron roller, bases bis testimony on tbe experience acquired during twelve years be has worked in tbe conservation of roads, during which time all tbe centrals have been requesting’ permission to carry rollers of this nature, of more than ten tons. Ortiz does not take as grounds for bis testimony tbe measurements of tbe roller tbat be took in order to determine its weight according to said measurement, but be bases it on bis experience as caretaker óf roads. Tbe assertions of tbe witness are not tbe result of an exact mathematical calculation from tbe measurements. Ortiz did not testify tbat a roller of so many inches in diameter and so many inches in length is of a given weight. Tbe witness did not show tbat be bad sufficient knowledge to make these calculations. This evidence, which could have been introduced, was not offered by any of tbe witnesses of tbe prosecution. None of these witnesses showed tbat be bad knowledge and ability to determine tbe weight from tbe measurements. On tbe contrary, said *644measurements were sent to Sucesores de Abarca that they would determine the weight of the load.
The fact complained of took place on June 21, 1933, and the complaint filed on July 7 of that same year, when the complainant, who is witness Ortiz himself, had already secured the document signed by Sucesores de Abarca, which was attached to the complaint and offered in evidence, where it speaks of a certain cast iron roller and of its weight in accordance with the measurements.
Witness José Méndez Cardona, general inspector of roads, also testified that he is experienced, but he made no calculations to determine the weight nor did he show that he was capable of ascertaining it on the basis of the measurements taken. He is the witness who stated that the measurements were remitted to Sucesores de Abarca to obtain the weight of a roller of that nature.
The evidence introduced is, in our opinion, insufficient to warrant a judgment of conviction.
The judgment appealed from should be reversed and the defendant acquitted.